Title: To Thomas Jefferson from the Earl of Buchan, 4 February 1804
From: Buchan, David Steuart Erskine, Earl of
To: Jefferson, Thomas


               
                  Sir,
                  Edinburgh, February fourth 1804.
               
               Your letter of the tenth of July last is just what I expected from the figurative as well as official reppresentative of the virtuous Washington.
               I perused it, and re-perused it with sensibility as containing fully, & emphatically the uniform opinion I have entertained concerning the subjects of it.—retired as I am, & have long deliberately been from the busy world of politics I enter not the less into the interesting contemplation of what may be eventually productive of good or of evil to mankind and by means not perceptible to common eyes I have constantly endeavoured to do good to my country and to society. May I beg your acceptance of the enclosed token of my esteem. It is the ribbon and badge of our family order of the cross crosslet of Marr & being revived on the anniversary of Washington last year when it was celebrated here in my house on the 22d. of February in the presence of the Americans then resident at Edinburgh is bestowed on those who venerate the memory and emulate the conduct of that distinguished Citizen and Statesman.
               
               accept illustrious President of the assurances of my high consideration & respect.
               
                  Buchan.
               
            